DETAILED ACTION
This is a first action on the merits. Claims 14-26 are pending. Claims dated 03/19/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2020 and 09/20/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 18, the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically regarding the first and second time calculations and making a round trip between the first route replenishment point and the first replenishment point, and obtaining the consumable material replenished at the first replenishment point and making a round trip between the second route replenishment point and the second replenishment point, and obtaining the consumable material replenished at the second replenishment point.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17, 19-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (WO 2018105400 A1), in view of Gutman (US 20140172288 A1) and herein after will be referred to as Hiramatsu and Gutman respectively.

Regarding claim 14, Hiramatsu teaches a replenishment planning device for planning replenishment of a consumable material loaded in and consumed by a moving body as the moving body travels, the replenishment planning device comprising: 
a storage ([0051] storage unit 55) to store a travel route of the moving body including a travel start point and a travel end point ([0061] The storage unit 55 stores the path for autonomously traveling…In addition, the storage unit 55 stores various information necessary for the tractor 1 to autonomously travel and work autonomously), 
a travel speed at which the moving body travels along the travel route ([0056] The vehicle speed sensor 52 detects the vehicle speed of the tractor 1, and is provided, for example, on the axle between the front wheels 7 and 7; [0084] work vehicle information includes vehicle speed; [0073] The work vehicle information set by the work vehicle information setting unit 36 is stored in the storage unit), 
a load amount of the consumable material ([0008] The acquisition unit acquires the amount of fuel possessed by the vehicle body unit), 
a consumption rate indicating an amount of consumption of the consumable material 0108] the fuel consumption amount per unit length obtained based on the above vehicle speed or the like is used for the route; [0084] work vehicle information includes amount of fertilizer used per unit length; [0073] The work vehicle information set by the work vehicle information setting unit 36 is stored in the storage unit),
Hiramatsu does not explicitly disclose that the consumption rate is per unit time. 
However, Gutman teaches a consumption rate that is per unit time (Fig. 3 storing consumption level 318 with actual travel time 366). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify storing the consumption rate per unit length as taught by Hiramatsu to incorporate the teachings of Gutman to such that the consumption use is per unit time, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using consumption usage and time information to obtain consumption rate per unit time”.
Hiramatsu also teaches: a replenishment area to replenish the consumable material ([0072] refueling path Q stored in the storage unit; see Fig. 15 for refueling path Q area), 
a replenishment travel speed at which the moving body moves between the travel route and the replenishment area ([0084] work vehicle information includes vehicle speed; [0073] The work vehicle information set by the work vehicle information setting unit 36 is stored in the storage unit), 
Hiramatsu does not explicitly teach: and a replenishment time necessary to replenish the consumable material at the replenishment area; 
However, Gutman also teaches a replenishment time necessary to replenish the consumable material at the replenishment area ([0156] the navigation system 100 can calculate the actual replenishment time 358 to replenish the vehicle…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Hiramatsu to incorporate Gutman to include a replenishment time necessary to replenish the consumable material at the replenishment area, because doing so allows an appropriate replenishment amount of resource to be prepared at a replenishment location, and keeps track of time spent at the replenishment area.
Hiramatsu, in view of Gutman also teaches a first calculator to calculate, based on the travel speed, the load amount and the consumption rate, a first route replenishment point on the travel route at which replenishment of the consumable material becomes necessary when the moving body travels from the travel start point along the travel route (Hiramatsu Fig. 14 position H; Hiramatsu [0144] The position on the autonomous travel path P where the fuel holding amount of (the fuel tank) is lower than the standard amount of the maximum required fuel amount N at the time of refueling is specified as the fuel shortage position (reachable position) H by calculation); 
a second calculator to calculate a second route replenishment point on the travel route obtained by tracking back from the first route replenishment point along the travel route to a location that is closer to the replenishment area than the first route replenishment point (Hiramatsu Fig. 14 position C1 -  is closer to the replenishment area F1 than position H and on the same route P; Hiramatsu [0115] Considering that the number of times of refueling is reduced to improve efficiency, among the plurality of candidates (square marks) of the above-mentioned deviation points, the autonomous travel path P is on the upstream side of the fuel shortage position H and is on the upstream side. The one located on the most downstream side (position C1) may be selected; Hiramatsu [0119] Subsequently, the route generation unit 35 determines whether or not the recommended refueling start position C1 has been calculated for the first time this time (step S108)); 
While Hiramatsu teaches the first route replenishment point (Fig. 14 position H), Hiramatsu does not teach a third calculator to calculate, based on the travel speed, the replenishment travel speed and the replenishment time, a first time necessary for the moving body to move from the travel start point to the first route replenishment point, move from the first route replenishment point to the replenishment area, have the consumable material replenished at the replenishment area, and move from the replenishment area to the travel route.
However, Gutman also teaches calculating based on the travel speed, the replenishment travel speed and the replenishment time […] a first time necessary for the moving body to move ([0066] calculate replenishment locations required and [0081] minimum resource level – Examiner interprets calculating a first time necessary to move corresponds to calculating that the resource in the vehicle needs to be replenished a first time at replenishment location 232 in Fig. 2) from the travel start point (Fig. 2 route start location 208) to the first route replenishment point (Fig. 2 intermediate stop 202), moving from the first route replenishment point to the replenishment area (Fig. 2 replenishment location 232), having the consumable material replenished at the replenishment area ([0156] the navigation system 100 can calculate the actual replenishment time 358 to replenish the vehicle…), and moving from the replenishment area to the travel route (Fig. 2 after replenishment moving back to route to go to destination 206).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the operations using position H as taught by Hiramatsu to incorporate the teachings of Gutman to include calculating based on the travel speed, the replenishment travel speed and the replenishment time, a first time necessary for the moving body from the travel start point to the first route replenishment point, move from the first route replenishment point to the replenishment area, have the consumable material replenished at the replenishment area, and move from the replenishment area to the travel route, because doing so provides more options of reaching the replenishment area that allow the user's vehicle to have at least 1% of the resource remaining (Gutman [0081]).
Hiramatsu, in view of Gutman also teaches a fourth calculator to calculate, based on the travel speed, the replenishment travel speed (Hiramatsu [0084] work vehicle information includes vehicle speed), and the replenishment time (Gutman [0156] the navigation system 100 can calculate the actual replenishment time 358 to replenish the vehicle…), a second time necessary for the moving body to move from the travel start point to the second route replenishment point, move from the second route replenishment point to the replenishment area, have the consumable material replenished at the replenishment area, and move from the replenishment area to the travel route; and (Hiramatsu Fig. 15 move from starting point S to second route replenishment point C1 to replenishment area Q, and moving back to travel route P at D1).
Hiramatsu, in view of Gutman does not explicitly teach: a notifier to notify at least one replenishment plan pattern which includes position information based on the first route replenishment point and the second route replenishment point, and time information based on the first time and the second time. 
However, Gutman also teaches a notifier to notify (Fig. 3 display 202) at least one replenishment plan pattern which includes position information based on the first route replenishment point and the second route replenishment point (Fig. 3 right hand side of display shows route plan with at least start location 208, replenishing area(s) 218, and destination 206), and time information based on the first time and the second time (Fig. 3 contains time information in minutes). The examiner understands a display “notifies” to the user of the respective information above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Hiramatsu, in view of Gutman to incorporate the teachings of Gutman to include a notifier to notify at least one replenishment plan pattern which includes position information based on the first route replenishment point and the second route replenishment point, and time information based on the first time and the second time, because doing so provides an informative and interactive “navigation system” (Gutman [0012] and [0048]).
Hiramatsu, in view of Gutman also teaches wherein the replenishment planning device generates the position information and the time information for each of the at least one replenishment plan pattern by having the first calculator through the fourth calculator calculate the first route replenishment point, the second route replenishment point, the first time and the second time; and (Hiramatsu Fig. 14 points C1 and H)
thereafter repeating the process Hiramatsu [0116] the processes from Fig. 11 to Fig. 13 are repeated).   
Hiramatsu, in view of Gutman does not explicitly teach that when the process is repeated, the first route replenishment point and the second route replenishment point are taken as next travel start points.
However, Hiramatsu, as modified, teaches that when the process is repeated, the fuel supply end position D1 is taken as next travel start point (Hiramatsu Fig. 15 fuel supply end position D1 where mobile body re-enters the travel route P).
Given that there are a finite number of identified, predictable choices to select the next travel start points that allow the mobile body to resume traveling on the travel route (position C1 or position D1), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to try the solution of taking the first route replenishment point and the second route replenishment point-- as next travel start points during the repeat process as taught by Hiramatsu, in view of Gutman to re-enter the travel path P. One of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp, to solve the problem of allowing the mobile body to travel on the travel route after being replenished without missing portions of the route when resuming the travel. There would have been a reasonable expectation of success to use these points as these points are also on the travel route.

Regarding claim 15, Hiramatsu, as modified (see rejection of claim 15) teaches the replenishment planning device according to Claim 14.
Hiramatsu, as modified, does not explicitly teach further comprising a selector to select the replenishment plan pattern to be notified based on the time information.
However, Gutman teaches further comprising a selector to select the replenishment plan pattern to be notified based on the time information ([0058] The navigation system 100 can also select the replenishment locations 218 while traversing along the travel route 216; [0443] For example, the optimizer module 622 can select one or more of the travel sections 297 based on comparing each of the estimated resource level 310, the estimated fuel level 312, or the combination thereof for minimizing the travel cost for reaching the destination 206; [0116] For example, the user can request the shortest travel time to reach the destination 206).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Hiramatsu, as modified to incorporate the teachings of Gutman to include further comprising a selector to select the replenishment plan pattern to be notified based on the time information, because doing so selects the plan considering time and by extension minimizing the travel time.

Regarding claim 16, Hiramatsu, as modified, teaches the replenishment planning device according to Claim 15.
Hiramatsu, as modified, does not explicitly teach further comprising: a fifth calculator to calculate, for each of the at least one replenishment plan pattern when the first route replenishment point reaches the travel end point, a total time of final travel time from an immediately previous first route replenishment point or an immediately previous second route replenishment point through the travel end point, the first times and all the second times; wherein the selector selects the replenishment plan pattern which has a shortest total time in the time information.
However, Gutman also teaches further comprising: a fifth calculator to calculate, for each of the at least one replenishment plan pattern when the first route replenishment point reaches the travel end point, a total time of final travel time from an immediately previous first route replenishment point or an immediately previous second route replenishment point through the travel end point, the first times and all the second times; wherein the selector selects the replenishment plan pattern which has a shortest total time in the time information (Gutman [0090] An estimated travel time 352 is defined as the estimation of the travel time for activities relating to the operation of the vehicle for reaching the destination 206; Gutman [0116] For example, the user can request the shortest travel time to reach the destination 206). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Hiramatsu, in view of Gutman to incorporate Gutman to include further comprising: a fifth calculator to calculate, for each of the at least one replenishment plan pattern when the first route replenishment point reaches the travel end point, a total time of final travel time from an immediately previous first route replenishment point or an immediately previous second route replenishment point through the travel end point, the first times and all the second times; wherein the selector selects the replenishment plan pattern which has a shortest total time in the time information, because doing so obtains a route that goes to the destination in the shortest amount of time.

Regarding claim 17, Hiramatsu, as modified, teaches the replenishment planning device according to Claim 14.
Hiramatsu, as modified also teaches further comprising: a sixth calculator to calculate a position in the replenishment area which is closest from the first route replenishment point as a first replenishment point; and a seventh calculator to calculate a position in the replenishment area which is closest from the second route replenishment point as a second replenishment point (Hiramatsu Fig. 16 Q path – Examiner interprets the Q path consists of “positions” and the position that is a straight line from the route replenishment points to the replenishment line is the position which is closest).

Regarding claim 19, Hiramatsu, as modified, teaches the replenishment planning device according to Claim 14.
Hiramatsu, as modified also teaches wherein the second route replenishment point is also a first position on the travel route at which a ratio of a distance to the replenishment area to a travel distance from the travel start point is smallest, or is a second position on the travel route from which a distance to the replenishment area is equal to a distance from the first position to the replenishment area (Hiramatsu Fig. 14 C points as shown as squares are equal to a distance to the replenishment area – the line containing F1).

Regarding claim 20, Hiramatsu, as modified, teaches the replenishment planning device according to Claim 19.
Hiramatsu, as modified, does not explicitly teach wherein the second route replenishment point is a position on the travel route at which a ratio of a distance to the replenishment area to a travel distance from the travel start point is smallest.
However, Hiramatsu also teaches a curved path from C to the replenishment area (Hiramatsu Fig. 14 C points are a curved line to the replenishment area line – Examiner understands a straight line from C to the line would be a shortest possible distance), and it would have been obvious to one of ordinary skill in the art to modify Hiramatsu’s curved path to a straight path for the motivation of reaching the replenishment area faster.

Regarding claim 21, Hiramatsu, as modified, teaches the replenishment planning device according to Claim 14.
Hiramatsu, as modified, also teaches wherein the travel route includes a route made of reciprocating traveling in a first direction and traveling in a second direction perpendicular or substantially perpendicular to the first direction (Hiramatsu Fig. 14 path P); and the replenishment area includes a replenishment line extending parallel or substantially parallel to the second direction (Hiramatsu Fig. 15 replenishment area line Q).

Regarding claim 22, Hiramatsu, as modified, teaches the replenishment planning device according to Claim 14.
Hiramatsu, as modified, also teaches wherein the moving body travels automatically along the travel route (Hiramatsu [0001] the present invention relates […] autonomously traveling…).

Regarding claim 23, Hiramatsu, as modified, teaches the replenishment planning device according to Claim 14.
Hiramatsu, as modified also teaches wherein the consumable material is an application material (Hiramatsu [0190] material is an herbicide […] drug, seed…).

Regarding claim 24, Hiramatsu, as modified, teaches the replenishment planning device according to Claim 23.
Hiramatsu, as modified, also teaches wherein the storage further stores a consumption route in the travel route along which the application material is consumed; and the first calculator calculates the first route replenishment point based on the travel speed, the consumption route, the load amount, and the consumption rate (Hiramatsu [0061] The storage unit 55 stores the path for autonomously traveling…In addition, the storage unit 55 stores various information necessary for the tractor 1 to autonomously travel and work autonomously; see rejection of claim 14).  

Regarding claim 26, Hiramatsu teaches a replenishment planning method for planning replenishment of a consumable material loaded in and consumed by a moving body as the moving body travels, the replenishment planning method being based on a travel route of the moving body (Fig. 14 path P) including a travel start point (Fig. 14 position S) and a travel end point (Fig. 14 position E),
a travel speed at which the moving body travels along the travel route ([0056] The vehicle speed sensor 52 detects the vehicle speed of the tractor 1, and is provided, for example, on the axle between the front wheels 7 and 7; [0084] work vehicle information includes vehicle speed; [0073] The work vehicle information set by the work vehicle information setting unit 36 is stored in the storage unit), 
a load amount of the consumable material ([0008] The acquisition unit acquires the amount of fuel possessed by the vehicle body unit), 
a consumption rate indicating an amount of consumption of the consumable material 0108] the fuel consumption amount per unit length obtained based on the above vehicle speed or the like is used for the route; [0084] work vehicle information includes amount of fertilizer used per unit length; [0073] The work vehicle information set by the work vehicle information setting unit 36 is stored in the storage unit),
Hiramatsu does not explicitly disclose that the consumption rate is per unit time. 
However, Gutman teaches a consumption rate that is per unit time (Fig. 3 storing consumption level 318 with actual travel time 366). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify storing the consumption rate per unit length as taught by Hiramatsu to incorporate the teachings of Gutman to such that the consumption use is per unit time, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using consumption usage and time information to obtain consumption rate per unit time”.
Hiramatsu also teaches: a replenishment area to replenish the consumable material ([0072] refueling path Q stored in the storage unit; see Fig. 15 for refueling path Q area), 
a replenishment travel speed at which the moving body moves between the travel route and the replenishment area ([0084] work vehicle information includes vehicle speed; [0073] The work vehicle information set by the work vehicle information setting unit 36 is stored in the storage unit), 
Hiramatsu does not explicitly teach: and a replenishment time necessary to replenish the consumable material at the replenishment area; 
However, Gutman also teaches a replenishment time necessary to replenish the consumable material at the replenishment area ([0156] the navigation system 100 can calculate the actual replenishment time 358 to replenish the vehicle…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Hiramatsu to incorporate Gutman to include a replenishment time necessary to replenish the consumable material at the replenishment area, because doing so allows an appropriate replenishment amount of resource to be prepared at a replenishment location, and keeps track of time spent at the replenishment area.
Hiramatsu, in view of Gutman also teaches calculating, based on the travel speed, the load amount and the consumption rate, a first route replenishment point on the travel route at which replenishment of the consumable material becomes necessary when the moving body travels from the travel start point along the travel route (Hiramatsu Fig. 14 position H; Hiramatsu [0144] The position on the autonomous travel path P where the fuel holding amount of (the fuel tank) is lower than the standard amount of the maximum required fuel amount N at the time of refueling is specified as the fuel shortage position (reachable position) H by calculation); 
calculating a second route replenishment point on the travel route obtained by tracking back from the first route replenishment point along the travel route to a location that is closer to the replenishment area than the first route replenishment point (Hiramatsu Fig. 14 position C1 -  is closer to the replenishment area F1 than position H and on the same route P; Hiramatsu [0115] Considering that the number of times of refueling is reduced to improve efficiency, among the plurality of candidates (square marks) of the above-mentioned deviation points, the autonomous travel path P is on the upstream side of the fuel shortage position H and is on the upstream side. The one located on the most downstream side (position C1) may be selected; Hiramatsu [0119] Subsequently, the route generation unit 35 determines whether or not the recommended refueling start position C1 has been calculated for the first time this time (step S108)); 
While Hiramatsu teaches the first route replenishment point (Fig. 14 position H), Hiramatsu does not teach calculating, based on the travel speed, the replenishment travel speed and the replenishment time, a first time necessary for the moving body to move from the travel start point to the first route replenishment point, move from the first route replenishment point to the replenishment area, have the consumable material replenished at the replenishment area, and move from the replenishment area to the travel route.
However, Gutman also teaches calculating based on the travel speed, the replenishment travel speed and the replenishment time […] a first time necessary for the moving body to move ([0066] calculate replenishment locations required and [0081] minimum resource level – Examiner interprets calculating a first time necessary to move corresponds to calculating that the resource in the vehicle needs to be replenished a first time at replenishment location 232 in Fig. 2) from the travel start point (Fig. 2 route start location 208) to the first route replenishment point (Fig. 2 intermediate stop 202), moving from the first route replenishment point to the replenishment area (Fig. 2 replenishment location 232), having the consumable material replenished at the replenishment area ([0156] the navigation system 100 can calculate the actual replenishment time 358 to replenish the vehicle…), and moving from the replenishment area to the travel route (Fig. 2 after replenishment moving back to route to go to destination 206).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the operations using position H as taught by Hiramatsu to incorporate the teachings of Gutman to include calculating based on the travel speed, the replenishment travel speed and the replenishment time, a first time necessary for the moving body from the travel start point to the first route replenishment point, move from the first route replenishment point to the replenishment area, have the consumable material replenished at the replenishment area, and move from the replenishment area to the travel route, because doing so provides more options of reaching the replenishment area that allow the user's vehicle to have at least 1% of the resource remaining (Gutman [0081]).
Hiramatsu, in view of Gutman also teaches calculating, based on the travel speed, the replenishment travel speed (Hiramatsu [0084] work vehicle information includes vehicle speed), and the replenishment time (Gutman [0156] the navigation system 100 can calculate the actual replenishment time 358 to replenish the vehicle…), a second time necessary for the moving body to move from the travel start point to the second route replenishment point, move from the second route replenishment point to the replenishment area, have the consumable material replenished at the replenishment area, and move from the replenishment area to the travel route; and (Hiramatsu Fig. 15 move from starting point S to second route replenishment point C1 to replenishment area Q, and moving back to travel route P at D1).
Hiramatsu, in view of Gutman does not explicitly teach: notifying at least one replenishment plan pattern which includes position information based on the first route replenishment point and the second route replenishment point, and time information based on the first time and the second time. 
However, Gutman also teaches notifying (Fig. 3 display 202) at least one replenishment plan pattern which includes position information based on the first route replenishment point and the second route replenishment point (Fig. 3 right hand side of display shows route plan with at least start location 208, replenishing area(s) 218, and destination 206), and time information based on the first time and the second time (Fig. 3 contains time information in minutes). The examiner understands a display “notifies” to the user of the respective information above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Hiramatsu, in view of Gutman to incorporate the teachings of Gutman to include notifying at least one replenishment plan pattern which includes position information based on the first route replenishment point and the second route replenishment point, and time information based on the first time and the second time, because doing so provides an informative and interactive “navigation system” (Gutman [0012] and [0048]).
Hiramatsu, in view of Gutman also teaches wherein the replenishment planning device generates the position information and the time information for each of the at least one replenishment plan pattern by having the first calculator through the fourth calculator calculate the first route replenishment point, the second route replenishment point, the first time and the second time; and (Hiramatsu Fig. 14 points C1 and H)
thereafter repeating the process of executing the Hiramatsu [0116] the processes from Fig. 11 to Fig. 13 are repeated), and then executes the notifying step to notify the at least one replenishment plan pattern (Gutman Fig. 3 display 202).
Hiramatsu, in view of Gutman does not explicitly teach taking the first route replenishment point and second route replenishment point as next travel start points, and that when the process is repeated, the first route replenishment point and the second route replenishment point are taken as next travel start points.
However, Hiramatsu, as modified, teaches that when the process is repeated, the fuel supply end position D1 is taken as next travel start point (Hiramatsu Fig. 15 fuel supply end position D1 where mobile body re-enters the travel route P).
Given that there are a finite number of identified, predictable choices to select the next travel start points that allow the mobile body to resume traveling on the travel route (position C1 or position D1), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to try the solution of taking the first route replenishment point and the second route replenishment point-- as next travel start points during the repeat process as taught by Hiramatsu, in view of Gutman to re-enter the travel path P. One of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp, to solve the problem of allowing the mobile body to travel on the travel route after being replenished without missing portions of the route when resuming the travel. There would have been a reasonable expectation of success to use these points as these points are also on the travel route.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu, in view of Gutman, in further view of Yagishita (JP 2017144811 A) and herein after will be referred to as Yagishita.

Regarding claim 25, Hiramatsu, as modified, teaches the replenishment planning device according to Claim 14.
Hiramatsu, as modified does not explicitly teach wherein the moving body is an unmanned aircraft.  
However, Yagishita teaches a moving body is an unmanned aircraft (Fig. 8 drone 101 flying around to perform accurate chemical spray in a farmland 103).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Hiramatsu’s generic mobile body to substitute Yagishita’s moving body that is an unmanned aircraft because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of a moving body that is an unmanned aircraft for a generic mobile body would have had the predictable result of traveling from the start point to the end point.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190122454 A1: FUKUNAGA et al. discloses a work vehicle traversing a travel path similar to that of the claimed language and gets replenished at certain locations.
US 20160278277 A1: VÅLBERG discloses an agricultural machine traversing a travel path similar to that of the claimed invention.
US20130345976A1: HU et al. discloses planning a route of a electric vehicle that involves replenishment stations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        	
/SZE-HON KONG/Primary Examiner, Art Unit 3661